Exhibit 99.1 SYSTEMAX REPORTS THIRD QUARTER FINANCIAL RESULTS Consolidated Sales Up 4%, Driven by B2B Channels Industrial Products Sales Up 28% PORT WASHINGTON, NY, November 1, 2011 – Systemax Inc. (NYSE: SYX) today announced financial results for the third quarter and nine months ended September 30, 2011. Performance Summary (U.S. dollars in millions, except per share data) Highlights Quarter Ended September 30, Nine Months Ended September 30, Sales Gross profit Gross margin % Operating income Operating margin % Diluted earnings per share Special (gains) charges, net ) Special (gains) charges, net, per diluted share, after tax ) Third Quarter 2011 Financial Highlights: ● Consolidated sales grew 4% to a record $901.2 million in U.S. dollars.On a constant currency basis, sales grew 2%. ● Business to business channel sales grew 17% to $508.2 million in U.S. dollars.On a constant currency basis, sales grew 12%. ● Consumer channel sales declined 8% to $393.0 million in U.S. dollars.On a constant currency basis, sales declined 9%. ● “Same store” business to business sales grew 9% and same store consumer sales declined 11% on a constant currency basis. ● Special charges incurred were approximately $0.4 million on a pre-tax basis, or $0.01 per diluted share after tax, consisting of legal and professional fees, related to the previously disclosed investigation and settlement with a former officer and director. ● Operating income grew 58% to $19.1 million. ● Diluted earnings per share (EPS) grew 26% to $0.29. Nine Months 2011 Financial Highlights: ● Consolidated sales grew 5% to a record $2.7 billion in U.S. dollars.On a constant currency basis, sales grew 2%. ● Business to business channel sales grew 13% to $1.5 billion in U.S. dollars.On a constant currency basis, sales grew 10%. ● Consumer channel sales declined 4% to $1.2 billion in U.S. dollars.On a constant currency basis, sales declined 5%. ● The Company recorded special gains, net of legal and professional fees, of $6.2 million on a pre-tax basis, or approximately $0.11 per diluted share after tax, related to the previously disclosed investigation and settlement with a former officer and director. ● Operating income grew 23% to $59.6 million. ● Diluted EPS grew 35% to $1.07. Richard Leeds, Chairman and Chief Executive Officer, said, “I am pleased with our top line performance, which continues to be driven by our business-to-business channels and specifically our Industrial Products group, which posted a 28% revenue increase. Our retail stores delivered another solid quarterly performance; however, our consumer related sales remain challenging, particularly on the web.During the quarter we effected decisions to increase gross margins, which contributed to our 120 basis point improvement in consolidated gross margin.We also remain focused on improving our operating cost structure and are pleased with the initial results of our initiatives, which are just starting to flow through our results and contributed to our 70 basis point improvement in consolidated operating margin.Our efforts in this regard are ongoing and focused on driving inventory efficiencies, the optimization of our distribution centers and information technology investments. “Our business is diversified by market, channel and geography, and we remain well positioned as we enter the holiday sales period.Overall we have a very sound business with a web-centric model that allows us to drive efficiencies across our integrated multi-channel platform.We are executing on our growth initiatives and prudently managing our balance sheet to maximize our cash generation.” Supplemental Channel Sales (in millions) Channel Quarter Ended September 30, Nine Months Ended September 30, % Business to business,1 56
